DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Amendment/RCE filed 01/28/2022 and entered with an RCE.
Claims 1, 8 and 14 have been amended, and no claim has been canceled or added.  Currently, claims 1-20 are pending.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2022 has been entered.

Remarks

Applicant’s arguments, see Remarks, pages 7-10, filed 01/28/2022, with respect to independent claim 1 and similarly applied to other independent claims 8 and 14 have been fully considered and are persuasive.  In addition, in view of further search and consideration, the prior art rejection of claims 1-20 has been withdrawn. 

Claims 1-20 are allowed.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

The present invention is directed to a method/system for providing one or more persona-adjusted suggestions/recommendations, which comprises identifying a role of a user that is associated with one or more duties and performance indicators for one or more buildings, associating the role of the user with a physical space of a plurality of physical spaces and an application of a plurality of application, receiving a search from a user device of the user via a search interface, generating a plurality of search recommendations based on the search and the role of the user being associated with the physical space and the application, causing the search interface to include the plurality of search recommendations, retrieving a data set based on at least one of the plurality of search recommendations and filtering the data set based on the role of the user and the physical space and the application to generate search result data, and displaying the search result data on a user interface to the user.
 
The closest prior art of record, Billi et al. (U.S. Publication No. 2016/0292895) teaches a search system, which comprises receiving a search request from a user, identify the role of the user, filtering/customizing the search results based on the user role and other context information (e.g., user location), and displaying the filtered/customized search results to the user (see [0097] and [0100]).  The search system includes tools that allow a system administrator to define one or more user roles and to associate selected layers, data types, work areas, etc. with one or more of the defined user roles (see [0097]).

	Another close prior art of record, Haze (U.S. Publication No. 2020/0082307) teaches a method/system for providing one or more interface or artifact recommendations, which comprises accessing user information for a particular user (e.g., user role, user location, etc.), accessing application interface and artifact information, determining one or more pattern matches between the user information and the application interface and artifact information, generating one or more interface or artifact recommendations based on the determined one or more pattern matches, and providing the one or more interface or artifact recommendations (see Abstract, Fig. 4, and [0053]).  In particular, interface/artifact recommendations can be based on a user’s role within an organization and/or based on current location of the user, wherein a role is associated with performing certain tasks or accessing certain types of applications (see [0032]-[0034]).
 
However, Billi et al. and/or Haze fails to anticipate or render obvious the recited feature of generating a plurality of search recommendations based on the search and the role of the user being associated with the physical space and the application, the plurality of search recommendations identifying the data of the first type of the application for the physical space, as similarly presented in independent claims 1, 8 and 14.  
 
These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims 2-7, 9-13 and 15-20being definite, enabled by the specification, and further limiting to the independent claim, are also allowable.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”














Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG THAO CAO whose telephone number is (571)272-2735. The examiner can normally be reached Monday - Friday: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Phuong Thao Cao/Primary Examiner, Art Unit 2164